

Director Restricted Stock Unit Agreement
This Director Restricted Stock Unit Agreement (the “Agreement”), by and between
Univar Solutions Inc., a Delaware corporation (the “Company”), and the Director
whose name is set forth on Exhibit A hereto (the “Director”), is being entered
into pursuant to the Univar Solutions Inc. 2017 Omnibus Equity Incentive Plan
(as the same may be amended, modified or supplemented from time to time, the
“Plan”) and is dated as of the Grant Date specified on Exhibit A hereto (the
“Grant Date”). Capitalized terms that are used but not defined herein shall have
the respective meanings given to them in the Plan.
WHEREAS, the Board of Directors of the Company (the “Board”) authorized the
Director’s annual compensation for service as a member of the Board (the “Annual
Fee”), a portion of which will be paid in the form of cash.
NOW, THEREFORE, the Company and the Director hereby agree as follows:
Section 1. Grant of Restricted Stock Units. The Company hereby evidences and
confirms its grant to the Director, effective as of the Grant Date, of the
number of Restricted Stock Units set forth on Exhibit A hereto, as satisfaction
of the equity portion of the Director’s Annual Fee for the current year. This
Agreement is entered into pursuant to, and the Restricted Stock Units granted
hereunder are subject to, the terms and conditions of the Plan, which are
incorporated by reference and made part of the Agreement. If there is any
inconsistency between any express provision of this Agreement and any express
term of the Plan, the express term of the Plan shall govern. No fractional
Restricted Stock Units are granted hereby.
Section 2. Vesting of Restricted Stock Units. The Restricted Stock Units granted
hereby are fully vested as of the Grant Date.
Section 3. Settlement of Restricted Stock Units.
(a)Timing of Settlement. Subject to Section 6(a), any outstanding Restricted
Stock Units that became vested on a Grant Date shall be settled into an equal
number of shares of Company Common Stock on a date selected by the Company that
is within 30 days following such Grant Date (each such date, a “Settlement
Date”).
(b)Mechanics of Settlement. On each Settlement Date, the Company shall
electronically issue to the Director one whole share of Company Common Stock for
each Restricted Stock Unit that then became vested and, upon such issuance, the
Director’s rights in respect of such Restricted Stock Unit shall be
extinguished. No fractional shares of Company Common Stock shall be issued.
1



--------------------------------------------------------------------------------



Section 4.Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Director may not sell the shares of Company Common Stock acquired
upon settlement of the Restricted Stock Units unless such shares are registered
under the Securities Act of 1933, as amended (the “Securities Act”), or, if such
shares are not then so registered, such sale would be exempt from the
registration requirements of the Securities Act. The sale of such shares must
also comply with other applicable laws and regulations governing the Company
Common Stock, and the Director may not sell the shares of Company Common Stock
if the Company determines that such sale would not be in material compliance
with such laws and regulations.
Section 5.Restriction on Transfer; Non-Transferability of Restricted Stock
Units. The Restricted Stock Units are not assignable or transferable, in whole
or in part, and they may not, directly or indirectly, be offered, transferred,
sold, pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise) other than to a trust for the benefit of the Director or by will or
by the laws of descent and distribution to the estate of the Director upon the
Director’s death. Any purported transfer in violation of this Section 5 shall be
void ab initio.
Section 6.Miscellaneous.
(a)Tax Withholding. Upon the settlement of Restricted Stock Units, the Director
shall be obligated to satisfy any applicable U.S. federal, state and local and
non-U.S. tax withholding or other similar charges or fees that may arise in
connection therewith.
(b)Dividend Equivalents. Unless otherwise determined by the Administrator, in
the event that the Company pays any ordinary dividend in cash on a share of
Company Common Stock following the Grant Date and prior to an applicable
Settlement Date, there shall be credited to the account of the Director in
respect of each outstanding Restricted Stock Unit an amount equal to the amount
of such dividend. The amount so credited shall be deferred (without interest,
unless the Administrator determines otherwise) until the settlement of such
related Restricted Stock Unit and then paid in cash, but shall be forfeited upon
the forfeiture of such related Restricted Stock Unit.
(c)Authorization to Share Personal Data. The Director authorizes the Company or
any Affiliate of the Company that has or lawfully obtains personal data relating
to the Director to divulge or transfer such personal data to the Company or to a
third party, in each case in any jurisdiction, if and to the extent reasonably
appropriate in connection with this Agreement or the administration of the Plan.
2



--------------------------------------------------------------------------------



(d)No Rights as Stockholder; No Voting Rights. Except as provided in Section
6(b), the Director shall have no rights as a stockholder of the Company with
respect to any shares of Company Common Stock covered by the Restricted Stock
Units prior to the issuance of such shares of Company Common Stock.
(e)No Right to Continued Service on Board. Nothing in this Agreement shall be
deemed to confer on the Director any right to continue in the service of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such service at any time.
(f)Interpretation. The Administrator shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Agreement. Any determination or interpretation by the
Administrator under or pursuant to the Plan or this Agreement shall be final and
binding and conclusive on all persons affected hereby.
(g)Consent to Electronic Delivery. By entering into this Agreement and accepting
the Restricted Stock Units evidenced hereby, the Director hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Director pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, this Agreement and the Restricted
Stock Units via the Company’s website or other electronic delivery.
(h)Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. No provision of this Agreement, express or implied, is intended or
shall be construed to give any person other than the parties to this Agreement
or their respective successors or assigns any legal or equitable right, remedy
or claim under or in respect of any agreement or any provision contained herein.
(i)Waiver. Any party hereto or beneficiary hereof may by written notice to the
other parties (A) extend the time for the performance of any of the obligations
or other actions of the other parties under this Agreement, (B) waive compliance
with any of the conditions or covenants of the other parties contained in this
Agreement and (C) waive or modify performance of any of the obligations of the
other parties under this Agreement. Except as provided in the preceding
sentence, no action taken pursuant to this Agreement, including, without
limitation, any investigation by or on behalf of any party or beneficiary, shall
be deemed to constitute a waiver by the party or beneficiary taking such action
of compliance with any representations, warranties, covenants or agreements
contained herein. The waiver by any party hereto or beneficiary hereof of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by a party or
beneficiary to exercise any right or privilege hereunder shall be deemed a
waiver of such party’s or beneficiary’s
3



--------------------------------------------------------------------------------



rights or privileges hereunder or shall be deemed a waiver of such party’s or
beneficiary’s rights to exercise the same at any subsequent time or times
hereunder.
(j)Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Director and the
Company.
(k)Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Director without the prior written consent of the other party.
(l)Applicable Law. This Agreement shall be governed in all respects, including,
but not limited to, as to validity, interpretation and effect, by the internal
laws of the State of Delaware, without reference to principles of conflict of
law that would require application of the law of another jurisdiction.
(m)Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right he, she or it may have to a trial by jury
in respect of any suit, action or proceeding arising out of this Agreement or
any transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that he, she or it and the
other party hereto have been induced to enter into the Agreement by, among other
things, the mutual waivers and certifications in this Section 6(m).
(n)Limitations of Actions. No lawsuit relating to this Agreement may be filed
before a written claim is filed with the Administrator and is denied or deemed
denied as provided in the Plan and any lawsuit must be filed within one year of
such denial or deemed denial or be forever barred.
(o)Section and Other Headings, etc. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
(p)Acceptance of Restricted Stock Units and Agreement. The Director has
indicated his or her consent and acknowledgement of the terms of this Agreement
by electing to receive cash payments in shares of Common Stock. In any event,
the Director shall be deemed to accept this Agreement unless the Director
provides the Company with written notice to the contrary prior to the expiration
of the 60-day period following the Grant Date, in which case, the Director shall
receive cash payment of equivalent value. The Director acknowledges receipt of
the Plan, represents to the Company that he or she has read and understood this
4



--------------------------------------------------------------------------------



Agreement and the Plan, and, as an express condition to the grant of the
Restricted Stock Units under this Agreement, agrees to be bound by the terms of
both this Agreement and the Plan.





5



--------------------------------------------------------------------------------



Exhibit A to Director Restricted Stock Unit Agreement


Director: %%FIRST_NAME%-% %%LAST_NAME%-% 


Grant Date: %%OPTION_DATE,’Month DD, YYYY’%-% 


Restricted Stock Units granted hereby: %%TOTAL_SHARES_GRANTED,'999,999,999'%-% 
        
        






6